Title: From Thomas Jefferson to LeRay de Chaumont, 3 December 1807
From: Jefferson, Thomas
To: Chaumont, LeRay de


                        
                            Sir
                            
                            Washington Dec. 3. 07
                        
                        Your favor of Nov. 26. is recieved together with the Corinne of Madame de Stael, & I have to return you my
                            thanks for the trouble you have been so kind as to take in forwarding them. I have the same acknolegements to make for your
                            letter recieved July 14. with those covered by it from Made. de Stael, M. de la Fayette, & Dupont, with two volumes from
                            the latter, the reciept of which was not acknoleged at the time because, being obliged to give a preference to business
                            which cannot be postponed without public detriment, the mere acknolegement of the reciept of letters is generally
                            impracticable. I answered the letter of Made. de Stael by a public vessel bound to France soon after. I pray you to accept
                            the assurances of my great respect.
                        
                            Th: Jefferson
                            
                        
                    